 



Exhibit 10.8

The Parties: Industrial Building Corporation Ltd. (“Lessor”) and BackWeb
Technologies Ltd. (“Lessee”).

The Leased Property: (A) A unit of 980 square meters on the second floor of the
western building (building A) (“the Building”) located at 10 Ha’amal St.,
Rosh-Ha’ain, Israel (“the Leased Offices”); and (B) 30 parking spaces (“the
Parking Lots”).
Prior to the beginning of the Lease Period, Lessor shall conduct such
preparation and adjustment works in the Leased Offices as detailed in the
Agreement.

The Lease Period: Commencing from June 22, 2004, and until June 31, 2006. Lessee
has 2 options to extend the lease period by 12 months (for each option). Lessee
will be entitled to enter the Leased Property commencing from June 1, 2004, to
conduct preparation works.

The Monthly Rental Fees: The following amounts for the following periods, linked
to the Israeli Consumer Price Index (the base index will be the index with
respect to March 2004 publishes on April 15, 2004):

                              Period     Amount applicable to the       Amount
applicable to the             Leased Offices (in NIS, not       Parking Lots (in
NIS, not             including VAT)       including VAT)      
June 22, 2004 until June 31, 2006
      33,222         6,780      
July 1, 2006 until June 31, 2008
      35,436.666         6,780      

Management Services: The nature and extent of the management services shall be
as customary in buildings of similar nature.

Management Fees: Cost+15%, but in no event more than NIS 11.75 per each square
meter of the total area of the Leased Offices (such amounts do not include VAT).
The said amount shall be linked to the Israeli Consumer Price Index as referred
to above. As of the signature date the estimated monthly amount of the
Management Fees shall be NIS 8,859.333.

Securities: To secure Lessee’s compliance with its obligations to pay the Rental
Fees and the Management Fees, Lessee shall deliver to Lessor an autonomous bank
guarantee in the amount of NIS 350,000. Lessor is entitled to exercise such
guarantee following written notice of 14 days to Lessee.

Insurance: Lessee shall arrange and maintain, during the Lease Period, with a
reputable and licensed insurance company, the following insurances: (a) an
extended fire insurance covering loss of or damage to Lessee’s assets in the
Leased Property; and (b) Third Party Liability insurance with the limit of
liability of no less than the higher of: (i) the product of USD 1,000 multiplied
by the area (in square meters) of the Leased Offices; or (ii) USD 100,000 for
one incident and accumulative throughout the yearly insurance period; and
(c) Employers Liability Insurance with a limit of liability which is no less
than the customary maximum standard liability limit in Israel on the date of
arranging and/or renewing the insurance; and (d) Consequential Damage insurance
due to damage caused to the property in the Leased Property and/or to the
Building as a result if the risks referred to in sub-Section (a) above, with an
indemnity period of not less than 12 months. Lessor shall to arrange and
maintain, during the Lease Period, an extended fire insurance covering loss of
or damage to the Leased Property (other than additions/improvements added/made
by Lessee). Lessee shall participate in a monthly amount of NIS 664.333 out of
the costs of such insurance.

 